               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES MABRY,                          :     CIVIL ACTION NO. 1:17-CV-1148
                                      :
                  Petitioner          :     (Chief Judge Conner)
                                      :
            v.                        :
                                      :
KATHY P. LANE, Warden,                :
                                      :
                  Respondent          :

                                  ORDER

      AND NOW, this 6th day of April, 2020, upon consideration of the petition for

writ of habeas corpus (Doc. 1), and in accordance with the court’s memorandum of

the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED without
            prejudice for lack of jurisdiction.

      2.    The Clerk of Court is directed to CLOSE this case.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
